United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3359
                                   ___________

Louise Saxton,                          *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
United States of America,               *
                                        *       [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: August 6, 2004
                                Filed: August 13, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________
PER CURIAM.

       Louise Saxton appeals the district court’s1 adverse grant of summary judgment
in her Federal Tort Claims Act negligence action against the Veterans Administration
Medical Center in Little Rock, Arkansas. After careful de novo review, we affirm for
the reasons stated by the district court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.